I concur in the result reached in the opinion but am unable to agree with much of the reasoning and many of the statements therein contained.
Great weight is placed in the opinion upon the case of Morehead v. New York ex rel. Tipaldo, 56 S. Ct. 918, 80 L. Ed. 1347, 103 A.L.R. 1445. This case involves the minimum wage law for women and minors, passed by the legislature of the State of New York. The majority opinion was written by Mr. Justice Butler and was joined in by four other members of the court. The dissenting opinion was written by Mr. Chief Justice Hughes and was joined in by three other members of the court. The reasoning and logic in the dissenting opinion appeal much more to me than does the reasoning in the majority opinion.
In the dissenting opinion Mr. Chief Justice Hughes said at pages 926, 927 of 56 S. Ct.:
"I can find nothing in the Federal Constitution which denies to the State the power to protect women from being exploited by overreaching employers through the refusal of a fair wage as defined in the New York statute and ascertained in a reasonable manner by competent authority."
Again at pages 930, 931 of 56 S. Ct. he said:
"We have had frequent occasion to consider the limitations of liberty of contract. While it is highly important to preserve that liberty from arbitrary and capricious interference, it is also necessary to prevent its abuse, as otherwise it could be used to override all public interests and thus in the end destroy the very freedom of opportunity which it is designed to safeguard.
"We have repeatedly said that liberty of contract is a qualified and not an absolute right. `There is no absolute freedom to do as one wills or to contract as one chooses. * * * Liberty implies the absence of arbitrary restraint, not immunity from reasonable regulations and prohibitions imposed in the interests of the community.' Chicago, B.  Q.R. Co. v. McGuire,219 U.S. 549, 567, 55 L. Ed. 328, 338, 31 S. Ct. 259. The numerous restraints that have been sustained have often been recited. Id., p. 568. Nebbia v. New York, supra (291 U.S. 502, at pages 526-528, 78 L. Ed. 950, 951, 54 S. Ct. 505, 89 A.L.R. 1469). Thus we have upheld the limitation of hours of employment in mines and smelters (Holden v. Hardy, 169 U.S. 366, 42 L. Ed. *Page 233 
780, 18 S. Ct. 383); the requiring of redemption in cash of store orders or other evidences of indebtedness issued in payment of wages (Knoxville Iron Co. v. Harbison, 183 U.S. 13, 46 L. Ed. 55, 22 S. Ct. 1); the prohibition of contracts for options to sell or buy grain or other commodities at a future time (Booth v. Illinois, 184 U.S. 425, 46 L. Ed. 623, 22 S. Ct. 425); the forbidding of advance payments to seamen (Patterson v. The Eudora, 190 U.S. 169, 47 L. Ed. 1002, 23 S. Ct. 821); the prohibition of contracts to pay miners employed at quantity rates upon the basis of screened coal instead of the weight of the coal as originally produced in the mine (McLean v. Arkansas,211 U.S. 539, 53 L. Ed. 315, 29 S. Ct. 206); the regulation of the size and weight of loaves of bread (Schmidinger v. Chicago,226 U.S. 578, 57 L. Ed. 364, 33 S. Ct. 182, Ann. Cas. 1914B, 284; P.F. Peterson Baking Co. v. Bryan, 290 U.S. 570, 78 L. Ed. 505, 54 S. Ct. 277, 90 A.L.R. 1285); the regulation of insurance rates (German Alliance Ins. Co. v. Lewis, 233 U.S. 389, 58 L. Ed. 1011, 34 S. Ct. 612, L.R.A. 1915C, 1189; O'Gorman  Young vs. Hartford F. Ins. Co., 282 U.S. 251, 75 L. Ed. 324, 51 S. Ct. 130, 72 A.L.R. 1163, supra); the regulation of the size and character of packages in which goods are sold (Armour  Co. vs. North Dakota,240 U.S. 510, 60 L. Ed. 771, 36 S. Ct. 440, Ann. Cas. 1916D, 548); the limitation of hours of employment in manufacturing establishments with a specified allowance of overtime payment (Bunting vs. Oregon, 243 U.S. 426, 61 L. Ed. 830, 37 S. Ct. 435, Ann. Cas. 1918A, 1043); the regulation of sales of stocks and bonds to prevent fraud (Hall vs. Geiger-Jones Co., 242 U.S. 539, 61 L. Ed. 480, 37 S. Ct. 217, L.R.A. 1917F, 514, Ann. Cas. 1917C, 643); the regulation of the price of milk (Nebbia v. New York,291 U.S. 502, 78 L. Ed. 940, 54 S. Ct. 505, 89 A.L.R. 1469, supra). The test of validity is not artificial. It is whether the limitation upon the freedom of contract is arbitrary and capricious or one reasonably required in order appropriately to serve the public interest in the light of the particular conditions to which the power is addressed."
And at page 932 of 56 S. Ct.;
"If liberty of contract were viewed from the standpoint of absolute right, there would be as much to be said against a regulation of the hours of labor of women as against the fixing of a minimum wage. Restriction upon hours is a restriction upon *Page 234 
the making of contracts and upon earning power. But the right being a qualified one, we must apply in each case the test of reasonableness in the circumstances disclosed. Here, the special conditions calling for the protection of women, and for the protection of society itself, are abundantly shown. The legislation is not less in the interest of the community as a whole than in the interest of the women employees who are paid less than the value of their services. That lack must be made good out of the public purse. Granted that the burden of the support of women who do not receive a living wage cannot be transferred to employers who pay the equivalent of the service they obtain, there is no reason why the burden caused by the failure to pay that equivalent should not be placed upon those who create it. The fact that the State cannot secure the benefit to society of a living wage for women employees by any enactment which bears unreasonably upon employers does not preclude the State from seeking its objective by means entirely fair both to employers and the women employed."
The logic of the above quotation appeals to me, but unfortunately it is from the dissenting opinion, which is not the law. To the dissenter is given the right to express his views, but when an opinion is adopted by a majority of the court — and it makes no difference whether that is a 5-4 decision or not — it becomes the law, regardless of what the dissenters may have to say, and we are bound to follow the opinion as adopted.
In the case at bar we are not confronted with a minimum wage statute, but rather with a price-fixing statute. It was no doubt the thought of the legislature that if the price of hair-cuts and shaves was fixed at a certain amount it would provide a fair, living wage for the barbers who did the work. But there is nothing in the statute that would compel the payment of reasonable wages to the barbers; it simply fixes the minimum charge that can be made for the work, and not the minimum wages that might be paid to those who do the work. The validity of the statute before us is much more doubtful than the validity of the legislation involved in the case of Morehead v. People. I see no way, therefore, of avoiding the conclusion that the statute involved in the case at bar is in violation of the Fourteenth Amendment of the Constitution of the United States.